 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   575 East Alluvial, Ste. 105
 3   Fresno, California 93720
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530

 5   Attorney for Defendant, JENI FRIES

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                      CASE NO. 1:17-cr-00198-LJO-SKO

12                         Plaintiff,                STIPULATION TO VACATE TRIAL DATE &
                                                     ORDER THEREON
13            v.

14    JENI FRIES,                                    DATE: MAY 7, 2019
                                                     TIME: 8:30 am
15                         Defendant.                JUDGE: The Hon. Lawrence J. O’Neil

16

17

18           TO THE ABOVE-ENTITLED COURT:

19           IT IS HEREBY STIPULATED by and between Defendant, JENI FRIES, her attorney of
20   record, CAROL ANN MOSES, and Assistant United States Attorney, KIMBERLY A.
21
     SANCHEZ, that the trial date, currently scheduled for May 7, 2019, be vacated as to JENI FRIES
22
     only, based on the proposed agreement for a deferred prosecution, subject to this Court’s
23
     approval.
24

25           Ms. Fries received the proposed agreement to resolve this matter Monday May 6, 2019

26   and has not yet spoken to her family about the proposal. It is anticipated she will sign and return

27   the deferred prosecution agreement this afternoon or May 7, 2019. Ms. Fries lives out of state
28
     STIPULATION TO VACATE TRIAL DATE
     AND PROPOSED ORDER THEREON.
     CASE NO. 1:17-cr-00198-LJO-SKO
                                                                                                           1
 1   with her family and will schedule a hearing based on the Court’s convenience.
 2           Based on the anticipated resolution of this matter, and the favorable outcome to Ms. Fries,
 3
     it is mutually requested that the trial date of May 7, 2019 be vacated as to Ms. Fries only.
 4

 5
     Dated: May 6, 2019                               By: /s/ Carol Ann Moses
 6

 7                                                                CAROL ANN MOSES
                                                                  Attorney for Defendant,
 8                                                                JENI FRIES

 9
     Dated: May 6, 2019                                    MCGREGOR SCOTT
10
                                                           United States Attorney
11
                                                           /s/ Kimberly A. Sanchez
12                                                         KIMBERLY A. SANCHEZ
                                                           Assistant United States Attorney
13

14
                                                   ORDER
15
             For the reasons set forth above, the mutual request to vacate the currently scheduled trial
16
     as to Defendant JENI FRIES only is granted and is therefore the order of this court in Case NO:
17
     1:17-cr-00198-LJO-SKO.
18

19

20   IT IS SO ORDERED.
21
         Dated:     May 7, 2019                             /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE

23

24

25

26
27

28
     STIPULATION TO VACATE TRIAL DATE
     AND PROPOSED ORDER THEREON.
     CASE NO. 1:17-cr-00198-LJO-SKO
                                                                                                           2
